Case 2:21-cv-00549-PA-AS Document 20 Filed 03/29/21 Page 1 of 5 Page ID #:184


1     MOLINO & BERARDINO, A Professional Law Corporation
2     Anthony A. Molino, Esq. [SBN 156661] molino@molinolawfirm.com
      Steven R. Berardino, Esq. [SBN 075820] sberardino@molinolawfirm.com
3
      Michelle Cooper, Esq. [SBN 093668] mcooper@molinolawfirm.com
4     Benjamin J. Carter, Esq. [SBN 287462] bcarter@molinolawfirm.com
5     4751 Wilshire Boulevard, Suite 207
      Los Angeles, California 90010-3838
6     Telephone (323) 692-4010, Facsimile (323) 692-4015
7
      Attorneys for Defendant, Wilshire Commercial Capital, L.L.C.
8
9                   UNITED STATES DISTRICT COURT FOR THE
                       CENTRAL DISTRICT OF CALIFORNIA
10
11    LASABRA RAGSDALE, individually ) CASE NO. 2:21-cv-00549-PA-AS
      and on behalf of all others similarly )
12    situated,                             )
                                              NOTICE OF PETITION AND
13                                          )
              Plaintiff,                    ) PETITION OF DEFENDANT
14                                          ) WILSHIRE COMMERCIAL
              v.                            ) CAPITAL L.L.C. TO COMPEL
15                                          ) ARBITRATION AND DISMISS OR
16    WILSHIRE COMMERCIAL                   ) STAY ACTION
      CAPITAL LLC., a California limited )
17    liability company,                    )
                                            ) [Filed concurrently with: Points and
18
            Defendant.                      ) Authorities; Declaration of Benjamin
19                                          ) Carter, Exhibits; Declaration of John
                                            ) Schwartz, Exhibit; Proposed Order]
20                                          )
                                            )
21                                              Date:           May 3, 2021
                                            )
                                            )   Time:           1:30 pm
22
                                            )   Courtroom:       9-A
23                                          )   Judge:           Hon. Percy Anderson
24
                                            )   Complaint Filed: January 20, 2021

25
26
27
28


                                              1
       ____________________________________________________________________________
           NOTICE OF PETITION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
Case 2:21-cv-00549-PA-AS Document 20 Filed 03/29/21 Page 2 of 5 Page ID #:185



1     TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
2
               PLEASE TAKE NOTICE that at 1:30 p.m. on April 5, 2021, or as soon
3
4     thereafter as the matter may be heard in Courtroom 9-A, 9th Floor of the U.S.

5     District Court, Central District of California, located at 350 W. 1st Street, Los
6
      Angeles, CA 90012, Defendant Wilshire Commercial Capital L.L.C. (“WCC”) will
7
8     and hereby does petition this Court for an order compelling arbitration on an
9
      individual basis before the American Arbitration Association as to the single cause
10
11    of action set forth in Plaintiff’s Complaint, dismissing Plaintiff’s class allegations
12    without prejudice, and dismissing or staying proceedings in this case pending
13
      arbitration pursuant to 9 U.S.C. § 3, on the ground that the parties hereto agreed in
14
15    writing that the issues raised in this action would be arbitrated on an individual
16
      basis.
17
18             The Petition is made pursuant to the terms of the Federal Arbitration Act, 9
19
      U.S.C. § 2, and is based upon this Notice of Petition, the Memorandum of Points
20
21    and Authorities, and the Declarations of John Schwartz and Benjamin Carter and

22    exhibits thereto. Said Petition is filed concurrently with a Proposed Order. The
23
      Petition will further be made on all documents and records already on file in this
24
25    matter and upon such further oral and documentary evidence as may be presented
26
      at or before the hearing of this Petition.
27
28



                                              2
       ____________________________________________________________________________
           NOTICE OF PETITION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
Case 2:21-cv-00549-PA-AS Document 20 Filed 03/29/21 Page 3 of 5 Page ID #:186



1           This Petition is made following the conference of counsel pursuant to Local
2
      Rule 7-3, which commenced on February 22, 2021, and concluded on February 24,
3
4     2021. Decl. of Benjamin Carter, ¶ 5.

5
6
      DATED: March 29, 2021                    MOLINO & BERARDINO, APLC
7
8
9
                                             By:   ____________________________
                                                    Attorney for Defendant
10                                                  Wilshire Commercial Capital L.L.C.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
       ____________________________________________________________________________
           NOTICE OF PETITION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
Case 2:21-cv-00549-PA-AS Document 20 Filed 03/29/21 Page 4 of 5 Page ID #:187



1                                CERTIFICATE OF SERVICE
2
         LASABRA RAGSDALE ET AL. V. WILSHIRE COMMERCIAL CAPITAL, L.L.C.
3                       CASE NO. 2:21-cv-00549-PA-AS
4
            I, the undersigned, certify and declare that I am over the age of 18 years,
5
6     employed in the County of Los Angeles, State of California, and not a party to the
7
      above-entitled cause.
8
9
            On March 29, 2021, I served a true copy of:

10    NOTICE OF PETITION AND PETITION OF DEFENDANT WILSHIRE
11    COMMERCIAL CAPITAL L.L.C. TO COMPEL ARBITRATION AND
      STAY ACTION
12
13           [ ] By personally delivering it to the persons(s) indicated below in the
14    manner as provided in FRCivP5(B)
15          [ ] By depositing it in the United States Mail in a sealed envelope with the
16    postage thereon fully prepaid to the following;
17           [X] By ECF: On this date, I electronically filed the following document(s)
18    with the Clerk of the Court using the CM/ECF system, which sent electronic
      notification of such filing to all other parties appearing on the docket sheet;
19
20          I hereby certify that I am employed in the office of a member of the Bar of
21    this Court at whose direction the service was made.
22          I declare under penalty of perjury that the foregoing is true and correct under
23    the law of the United States of America. Executed this 29th day of March, 2021, in
24
      Los Angeles, California.
25
                                                    _____________________
26                                                   Beverly Langworthy
27
28



                                              4
       ____________________________________________________________________________
           NOTICE OF PETITION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
Case 2:21-cv-00549-PA-AS Document 20 Filed 03/29/21 Page 5 of 5 Page ID #:188



1                                     SERVICE LIST
2
      William Litvak (SBN: 90533)
3     Dapeer Rosenblit and Litvak LLP
      11500 West Olympic Boulevard Suite 550
4
      Los Angeles, CA 90064
5     310-477-5575
6     Fax: 310-477-7090
      Email: wlitvak@drllaw.com
7
8     Ignacio J. Hiraldo
      IJHLaw
9
      1200 Brickell Avenue Suite 1950
10    Miami, FL 33130
11    786-496-4469
      Email: ijhiraldo@ijhlaw.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              5
       ____________________________________________________________________________
           NOTICE OF PETITION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
